LCPR : VelocityShares 2x Long Copper ETNs Linked to the S&P GSCI ® Copper Index ER Note Information Issuer Information Exchange Ticker LCPR Issuer Credit Suisse AG Exposure 2x Long Reset Period Daily Index Information Indicative Value Ticker LCPR.IV Index - S&P GSCI ® Copper Index ER Inception Date 02/07/2012 Bloomberg Index Ticker  SPGSICP Maturity Date* 02/09/2032 CUSIP 22542D563 Primary Exchange NYSE Arca Investor Fee ** 1.35% *Subject to the Issuers option to extend the maturity for up to two additional five year periods. **On any Index Business Day, the Daily Investor Fee is equal to the product of (1) the Closing Indicative Value on the immediately preceding Index Business Day times (2)(a) 0.0135 times (b) 1/365 times (c) d, where d is the number of calendar days from and including the immediately prior Index Business Day to but excluding the date of determination. The Daily Investor Fee is deemed to be zero on any day that is not an Index Business Day The VelocityShares 2x Long Copper ETNs linked to the S&P GSCI ® Copper Index ER (the ETNs) are senior, unsecured obligations of Credit Suisse AG (Credit Suisse) acting through its Nassau branch. The ETNs seek to provide long exposure to two times (2x) the daily performance of the S&P GSCI ® Copper Index ER (the Index) plus a daily accrual equal to the return that could be earned on a notional capital reinvestment at the three month U.S. Treasury rate as reported on Bloomberg under ticker USB3MTA, less the daily investor fee. The ETNs are intended to provide traders with an exchange traded instrument enabling them to efficiently express their market views on the LME copper future. We intend to list the ETNs on NYSE Arca under the symbol LCPR, however there is no assurance that our application will be approved and we have no obligation to maintain any listing on NYSE Arca or any other exchange. Any payments investors are entitled to receive on the ETNs are subject to the credit risk of the Issuer. The ETNs do not guarantee any return of principal at maturity and do not pay any interest during their term. The Index is the excess return version of a sub-index of the S&P GSCI ® Index (the S&P GSCI
